Citation Nr: 1631892	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-41 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1971 to October 1973.  Among other awards, the Veteran received the National Defense Service Medal and Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2013, the Board, in pertinent part, remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In December 2013 correspondence, the Veteran confirmed, as requested on remand, that he did not wish to have a Board hearing.  

After a careful review of the record, in an April 2015 rating decision, the Veteran was granted entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities, an issue that had been on appeal.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2016).  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II requires an oral hypoglycemic agent, insulin, and a restricted diet, but not regulation of activities.  

2.  The evidence does not demonstrate that the Veteran's currently diagnosed obstructive sleep apnea is etiologically related to his active duty service; nor is it proximately due to, caused by, or aggravated by his service-connected diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus type, II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in November 2009, November 2011, and December 2013.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, Social Security Administration records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in January 2010, December 2011, and June 2014.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Increased Evaluation Claim

The Veteran says that he warrants a higher evaluation for his diabetes mellitus, type II, because his activities are restricted in that he can only walk about 200 feet without sitting down and that he walks with the assistance of a cane.  See October 2010 VA Form 9.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Veteran's diabetes mellitus, type II, has been currently evaluated as 20 percent disabling, effective March 21, 2002, under 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Note 2 to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  The Board notes that the Veteran already has separate evaluations for peripheral neuropathy of the bilateral lower extremities, bilateral cataracts, and erectile dysfunction, all complications of his diabetes mellitus, type II.  None of the evaluations for these disabilities are currently on appeal.  

The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities, "applies to the "regulation of activities" criterion for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  In addition, a 40 percent rating under Diagnostic Code 7913 requires medical evidence that strenuous occupational and recreational activities have been restricted by the diabetes.  Camacho, 21 Vet. App. at 363-365.

In January 2010, the Veteran underwent a VA examination.  The Veteran reported being tired and having bilateral lower feet numbness and stinging in his toes.  He complained of having hypoglycemia and feeling shaking and weak, but no low blood sugars at home.  No hospitalizations or ketoacidosis were reported.  The examiner noted that the Veteran was instructed on a special diet and exercise by walking three miles a day and steps 10 times a day.  His medications included two oral medications and insulin.  Two months of work was lost due to doctor's appointments and having high blood sugar above 140.  Activities of daily living could be performed independently.  

VA treatment records from 2009 to 2014 document that the Veteran received regular treatment for the management of his diabetes mellitus, type II.  A June 2009 VA Pharmacy Note documents that the Veteran complained of having hypoglycemia especially in the afternoon two times a week.  A July 2010 VA Primary Care Note noted that the Veteran's blood sugar levels were not stable, his diet was questionable, and his weight fluctuated.  The Veteran said that he was not enrolled in a regular exercise program, that he worked hard during the day, and that he got tired at the end of the day.  On the weekend, he worked on his farm for three to five hours.  At a clinic visit two weeks later, the Veteran stated that he had lost seven pounds, had been trying to watch what he ate, and had been exercising.  See August 2010 VA Primary Care Note.  Starting in 2012, the Veteran reported that he was unable to exercise.  See January 2012, October 2012, and July 2013 VA Pharmacy Notes, Virtual VA, received 12/7/2013, pg. 53, 171, and 325.  A September 2013 VA Primary Care Note reflects that the Veteran had difficulty exercising because of his back.  See Virtual VA, received 12/7/2012, pg. 26.  VA clinic notes document that the Veteran did not perform formal exercise secondary to peripheral neuropathy.  He utilized a power scooter for ambulation.  He did walk some, but mostly used his chair because of lower extremity weakness.  See November 2013 and December 2013 VA Pharmacy Notes, Virtual VA, received 12/7/2013, pg. 3 and 9.

In June 2014, the Veteran was afforded another VA examination.  The examiner noted that the Veteran was prescribed an oral hypoglycemic agent and required insulin more than one injection per day.  No regulation of activities was required.  Visits to the health care provider for episodes of ketoacidosis and hypoglycemia occurred less than two times per month.  There were no hospitalizations for episodes of ketoacidosis or hypoglycemia.  No progressive unintentional weight loss and loss of strength was reported.  No complications of diabetes mellitus, not previously identified, were found.  The Veteran's diabetes mellitus, type II, did not impact his ability to work.  

During his June 2014 VA examination for the Veteran's bilateral peripheral neuropathy of the lower extremities, the examiner noted that the Veteran was confined to a wheeled electric scooter, because of his bilateral weakness in both legs.  He was also capable of walking 75 to 100 feet unassisted and without rest.  The examiner concluded that the Veteran's bilateral weakness was due to his non-service-connected back problems, and his decreased sensation and burning in both legs was due to his peripheral neuropathy of the lower extremities secondary to his diabetes mellitus.  He was unable to work due to his service-connected symptoms of constant tingling and burning sensation of both feet.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the Veteran's diabetes mellitus does not warrant a higher 40 percent evaluation.  The Veteran requires oral hypoglycemic, insulin and a restricted diet, but does not require regulation of activities.  Although the Veteran suggests that his use of an assistive device and his limited ability to walk far distances demonstrates that a higher evaluation is justified, the evidence does not support his assertion.  Indeed, the Veteran's VA treatment records do not show that his physicians regulated his activities as part of the management of his diabetes mellitus.  Furthermore, at neither of his VA examinations did the examiners find that the Veteran's diabetes mellitus caused any occupational effects or impacted his daily activities.  Rather, the clinical evidence attributed his use of an assistive device and limited ability to walk to his peripheral neuropathy.  While his peripheral neuropathy is a complication of his diabetes, the Veteran has already been separately evaluated for this disability.  Finally, despite the Veteran's assertions that his physical limitations are evidence of regulation of activities, which would support a higher 40 percent evaluation, the evidence disputes that the Veteran's activities have restrictions as a way to manage his diabetes.  As such, there is no basis under the rating criteria upon which to award the Veteran a higher evaluation; therefore, the Veteran's diabetes mellitus, type II, is no more than 20 percent disabling.  

The Board has considered whether the Veteran's diabetes mellitus, type II, presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected diabetes mellitus, type II, requires oral hypoglycemic medications, insulin, and a restricted diet.  These restrictions and medications are fully contemplated by the rating schedule.  Higher evaluations are also available in the rating schedule for more severe symptoms.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment, contemplated in the rating schedule as evidence that his disability was outside the governing norm.  See 38 C.F.R. § 3.321(b)(1).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

III.  Service Connection

The Veteran is seeking service connection for sleep apnea.  He specifically asserts that his sleep apnea is the result of his diabetes mellitus, type II.  See July 2011 VA Form 9.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran's service treatment records do not document any findings related to complaints, treatment, or diagnosis related to a sleep disorder.  At his November 1973 separation examination, the Veteran's clinical evaluation results were normal.  In his associated report of medical history, the Veteran affirmatively denied having any frequent trouble sleeping.  

VA treatment records from 2001 to 2015 document that the Veteran had been diagnosed with sleep apnea since 1990 and treated with a C-PAP (continuous positive airway pressure) machine.  

In December 2011, the Veteran underwent a VA examination.  The Veteran reported having had severe snoring for a long time.  A motor vehicle accident where he had fallen asleep at the wheel and hit another vehicle precipitated his sleep study.  The examiner cited the results of a 1990 private polysomnography study, which was incorporated into a June 2004 VA clinic note.  Following an objective evaluation, the examiner diagnosed the Veteran with obstructive sleep apnea.  The examiner found that the Veteran's sleep apnea preceded the onset of his diabetes by about 10 years and that the Veteran had an independent obstruction unrelated to diabetes mellitus and not aggravated by diabetes mellitus.  Based on these findings, the examiner concluded that the Veteran's sleep apnea was not caused by, or a result of, or secondary to diabetes mellitus and was not aggravated beyond the natural progression by diabetes mellitus.  

A June 2014 VA examination was afforded to the Veteran.  No new findings were made and no etiological opinion was provided.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for sleep apnea. 

There is no dispute that the Veteran has a current diagnosis for obstructive sleep apnea.  The evidence does not show, and the Veteran does not contend that he had sleep problems during his active duty service.  Notably, neither the lay or medical evidence suggests that the Veteran's sleep apnea had its onset in, or was otherwise directly related to, his service.  Thus, service connection for sleep apnea on a direct basis is not warranted.  

However, the question remains whether the Veteran's sleep apnea was caused or aggravated by his service-connected diabetes mellitus, type II.  The Board finds that the objective findings do not support the Veteran's claim.  

The December 2011 VA examiner's opinion is the most probative evidence of record as to the etiology of the Veteran's sleep apnea.  It provides a complete rationale and medically sound basis for its conclusions.  Furthermore, there is no contrary medical evidence in the record to support the Veteran's theory of entitlement.  

The only evidence that the Veteran's sleep apnea was caused or aggravated by his service-connected diabetes mellitus, type II, is his own lay assertions.  The Veteran is competent to report his symptoms related to his sleep disorder; however, he has not demonstrated that he has the specialized knowledge or training to opine as to the etiology of his sleep apnea.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that the Veteran has not presented any competent and credible evidence to show that his sleep apnea warrants service connection on a secondary basis.

As the preponderance of the evidence weighs against the Veteran's claim, the Veteran is not entitled to service connection for sleep apnea on either a direct or secondary basis.  Therefore, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55.



ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, is denied.

Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


